Citation Nr: 0011043	
Decision Date: 04/26/00    Archive Date: 05/04/00

DOCKET NO.  94-05 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel




INTRODUCTION

The veteran served on active duty from October 1966 to 
October 1968 and from August 1977 to April 1992.

The current appeal arose from a June 1993 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas.  The RO in pertinent part denied 
entitlement to service connection for low back pain.

In January 1997 the Board of the Veterans' Appeals (Board) 
remanded the case to the RO for further development.

In October 1999 the RO affirmed the denial of entitlement to 
service connection for low back pain.

The case has been returned to the Board for further appellate 
review.


FINDING OF FACT

The claim of entitlement to service connection for a low back 
disability is not supported by cognizable evidence showing 
that the claim is plausible or capable of substantiation.


CONCLUSION OF LAW

The claim of entitlement to service connection for a low back 
disability is not well- grounded.  38 U.S.C.A. § 5107 (West 
1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

A review of the veteran's service medical records is 
nonrevealing for low back disability until motor vehicle 
accidents in June 1988 and June 1989.  The pertinent accident 
reports are of record.  The veteran was rear-ended on both 
occasions.  Both service and private medical records 
surrounding the events refer to treatment for multiple 
injuries including low back symptoms with follow-up 
treatment.  (Service connection has been established for a 
cervical spine disability rated as status post C5-6 
discectomy with radiculopathy, rated as 10 percent disabling, 
based upon the inservice motor vehicle accidents.)  

Aside from any reported contusions, no identified low back 
disability was noted objectively.  A June 1989 X-ray of the 
lumbosacral spine was normal.  The December 1991 retirement 
examination report shows a clinical evaluation of the low 
back was normal.  The veteran complained of recurrent back 
pain.  The physician's summary and summary of defects and 
diagnoses in service were silent for low back problems.  

An August 1992 VA general medical examination report shows 
the veteran complained of low back symptoms which he related 
to motor vehicle accidents in service.  Examination concluded 
in a pertinent diagnosis of nonradicular low back pain.  An 
X-ray report of the of the lumbosacral spine was normal. 

Voluminous treatment records from private and VA sources date 
between approximately 1993 and 1999.  These records are 
generally nonrevealing for low back problems except for an 
entry in March 1995.  The veteran was seen for a three day 
history of low back pain.  No associated trauma was noted.  A 
musculoskeletal evaluation revealed no local tenderness over 
the spine.  There was no pain with movement and straight leg 
raising tests were normal.  Neurological evaluation was non-
focal.  Impression was low back pain.  An X-ray report of the 
lumbosacral spine including on flexion and extension revealed 
no significant abnormality.  

In September 1995 the veteran and his spouse provided 
testimony before a hearing officer at the RO.  A copy of the 
hearing transcript is on file.  It was argued that while the 
veteran worked as a recruiter in the service, he acquired a 
chronic low back disorder as a result of two separate motor 
vehicle accidents.  

A September 1999 VA orthopedic examination report shows that 
the veteran's claims file and service medical records were 
made available to and reviewed by the examiner.  The veteran 
related a history of low back pain dating back to a motor 
vehicle accident in 1989.  He apparently saw a physician at 
that time and was treated with physical therapy.  He had 
resolution of symptoms.  He reported having periodic episodes 
of low back pain and stiffness.  He also reported having 
prolonged periods of asymptomatic months.  His current 
treatment was through private sources.  

On objective evaluation the examiner noted full range of 
flexion, extension, and right and left side bending of the 
lumbar spine.  Toe and heel walking were within normal 
limits.  Neurological evaluation revealed physiologic and 
symmetrical reflexes, strength and sensation in both lower 
extremities.  Internal and external rotation of the hips was 
within normal limits.  Straight leg raising was negative 
bilaterally.  No atrophy was noted.  It was reported that an 
X-ray study of the lumbar spine was considered to be within 
normal limits.  Impression was lumbar strain, by history.

The examiner noted that he was a board certified orthopedic 
surgeon.  He noted that the veteran was provided a 
comprehensive evaluation.  He opined that the veteran 
sustained a self-limiting, soft tissue injury to the lumbar 
spine, which, in all medical probability, would resolve after 
sixty-to ninety days without residuals.  He noted that he 
found no evidence of a functional impairment of the lumbar 
spine.  He noted that his opinion was based upon the lack of 
credible objective resultant loss of range of motion, 
diagnosis of specific disability and neurologic abnormality 
which in all medical probability would have been caused by 
the event at issue.  



The examiner noted finding nothing to test or treat at the 
time of the examination.  He was unable to explain either the 
magnitude or perpetuation of his symptoms based upon the 
current examination.  It was noted there were no objective 
findings of abnormality noted on examination.  The examiner 
noted that the medical records did not support intermittent 
episodes of low back pain.  The veteran was not painful in 
the lower back at that time.

A September 1999 VA X-ray study of the lumbosacral spine 
shows minimal degenerative arthritis with narrowing of L5-S1.  
No other abnormality was shown.   


Criteria

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. §§ 1110, 1131 (West 1991).  

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (1999).

If the disability is arthritis and manifested to a 
compensable degree within one year following separation from 
active duty, service connection may be granted. 
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 & Supp. 
1999);  38 C.F.R. §§ 3.307, 3.309 (1999).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  

Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic, or 
where the diagnosis of chronicity may be legitimately 
questioned when the fact of chronicity in service is not 
adequately supported, and a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (1999).

The threshold question that must be resolved with regard to 
each claim is whether the claimant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible. If he has not, his appeal fails as to that claim, 
and VA is under no duty to assist him in any further 
development of that claim.  38 U.S.C.A. § 5107(a) (West 
1991); Murphy v. Derwinski, 1 Vet. App. 78 (1990).

Case law provides that, although a claim need not be 
conclusive to be well grounded, it must be accompanied by 
evidence.  A claimant must submit some supporting evidence 
that justifies a belief by a fair and impartial individual 
that the claim is plausible.  Dixon v. Derwinski, 3 Vet. App. 
261, 262 (1992); Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).

In order for service connection to be warranted, there must 
be evidence of present disability which is attributable to a 
disease or injury incurred in or aggravated by service.  See 
Brammer v. Derwinski, 2 Vet. App. 23 (1992); Rabideau v. 
Derwinski, 2 Vet. App 141, 143 (1992).

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis), of an incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498 (1995).

Where the condition noted during service is not, in fact, 
shown to be chronic or the fact of chronicity in service is 
not adequately supported, then a showing of continuity after 
discharge is required to support the claim. 38 C.F.R. 
3.303(b).  

The regulation requires continuity of symptomatology, not 
continuity of treatment. Wilson v. Derwinski, 2 Vet. App. 16, 
19 (1991).  The United States Court of Appeals for Veterans 
Claims (Court) has held that lay observations of 
symptomatology are pertinent to the development of a claim of 
service connection, if corroborated by medical evidence.  See 
Rhodes v. Brown, 4 Vet. App. 124, 126-127 (1993).

In that regard, the Board notes that the Court has held that 
a claim based on chronicity may be well grounded if (1) the 
chronic condition is observed during service, (2) continuity 
of symptomatology is demonstrated thereafter and (3) 
competent evidence relates the present condition to that 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 497 
(1997).  

A lay person is competent to testify only as to observable 
symptoms or injury to establish that a claim for service 
connection is well grounded where the determinative issue is 
not medical in nature. Falzone v. Brown, 8 Vet. App. 398, 403 
(1995).  Where the determinative issue involves medical 
determination, competent medical evidence is required to 
satisfy well-the groundedness requirement.  Id.

Medical evidence is required to provide a medical nexus 
between a current condition and the putative continuous 
symptomatology.  Voerth v. West, 13 Vet. App. 117 (1999).  
Thus, for a well-grounded claim, there must be competent 
medical evidence to provide a relationship between the 
current disability and either an in-service injury or 
continuous symptomatology.  Id.

Where the determinative issue involves the question of a 
medical diagnosis or causation, only individuals possessing 
specialized training and knowledge are competent to render a 
medical opinion.  Espiritu v. Derwinski, 2 Vet. App. 192 
(1992).

The Court has held that if the veteran fails to submit a 
well-grounded claim, VA is under no duty to assist him in any 
further development of the claim. 38 U.S.C.A. 
§ 5107(a); see Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990); see also Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); 38 C.F.R. § 3.159(a) (1999).


Analysis

Section 5107 of title 38, United States Code unequivocally 
places an initial burden upon the veteran to produce evidence 
that his claim is well grounded; that is, that his claim is 
plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 (1994); 
Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).  Because the 
veteran has failed to meet this burden, the Board finds that 
his claim of entitlement to service connection for a low back 
disability must be denied as not well grounded.

The Board reiterates the three requirements for a well 
grounded claim: (1) medical evidence of a current disability; 
(2) medical, or in certain circumstances, lay evidence of in 
service incurrence or aggravation of a disease or injury; 
and, (3) medical evidence of a nexus between the claimed in 
service injury or disease and a current disability.  See 
Caluza, supra.

The veteran has failed to produce evidence that he is 
suffering from a current disability of the low back which has 
been linked to any incident of service by competent medical 
authority.

Competent medical opinion of record; namely, a VA board 
certified orthopedic surgeon, opined in September 1999 that 
there were no objective findings of any back abnormality 
found on examination.  While degenerative arthritis was 
reported on x-ray in September 1999, such disorder was not 
shown in service or disabling to a compensable degree during 
the first post service year, nor has it been linked to any 
incident of service by competent medical authority.



There is no competent medical evidence of a relationship 
between the veteran's arthritis and any alleged continuity of 
symptomatology.  In this regard the Board notes that in 
September 1999 the VA examiner specifically recorded that the 
medical documentation of record did not support intermittent 
episodes of low back pain, and at the time of examination the 
veteran was not painful in the low back area.  The VA 
examiner also opined that the record clearly showed the 
veteran merely sustained a soft tissue injury which would 
resolve after sixty to ninety days.  Voerth v. West, 13 Vet. 
App. 117 (1999); McManaway v. West, 13 Vet. App. 60 (1999); 
Savage v. Gober, 10 Vet. App. 488 (1997).

In Voerth v. West, 13 Vet. App. 117 (1999), the Court held 
that the appellant had not submitted medical evidence 
providing a nexus between an in service injury and a current 
disability.  The Court held that where a claimant's personal 
belief, no matter how sincere, was unsupported by medical 
evidence, the personal belief cannot form the basis of a well 
grounded claim.  The Court stated that it clearly held in 
Savage that section 3.303 does not relieve a claimant of the 
burden of providing a medical nexus.  Rather, a claimant 
diagnosed with a chronic condition must still provide a 
medical nexus between the current condition and the putative 
continuous symptomatology.  Until the appellant presents 
competent medical evidence to provide a relationship between 
a current disability and either an in service injury or 
continuous symptomatology, the claim cannot be considered 
well grounded.  Voerth, 13 Vet. App. at 120.

The veteran's own opinions and statements will not suffice to 
well ground his claim.  While a lay person is competent to 
provide evidence on the occurrence of observable symptoms 
during and following service, such a lay person is not 
competent to make a medical diagnosis or render a medical 
opinion which relates a medical disorder to a specific cause.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).


Neither is the Board competent to supplement the record with 
its own unsubstantiated medical conclusions as to whether the 
veteran's arthritis is related to a disease or injury 
incurred during service.  Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991).

Pursuant to 38 U.S.C.A. § 5103(a) (West 1991), if VA is 
placed on notice of the possible existence of information 
that would render the claim plausible, and therefore well 
grounded, VA has the duty to advise the appellant of the 
necessity to obtain the information.  McKnight v. Gober, 131 
F.3d 1483, 1484-1485 (Fed. Cir. 1997); Robinette v. Brown, 8 
Vet. App. 69, 80 (1995).  However, such evidence must be 
identified with some degree of specificity; with an 
indication that the evidence exists and that it would well 
ground the claim.  Carbino v. Gober, 10 Vet. App. 507, 510 
(1997).

The Board finds that the veteran has not indicated the 
existence of any evidence that has not already been requested 
and/or obtained that would well ground his claim.  
38 U.S.C.A. § 5103(a); McKnight v. Gober, 131 F.3d 1483 (Fed. 
Cir. 1997); Epps v. Brown, 9 Vet. App. 341, 344 (1996), aff'd 
sub nom. Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).

For these reasons the Board finds that the veteran has not 
presented or identified probative medical evidence of a link 
between his current low back arthritis and any incident of 
service.  Consequently the Board concludes that the veteran's 
claim of entitlement to service connection for a low back 
disability is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

The Board views its foregoing discussion as sufficient to 
inform the veteran of the elements necessary to complete his 
application to reopen this claim.  See Graves v. Brown, 8 
Vet. App. 522 (1996); Robinette v. Brown, 8 Vet. App. 69, 77-
78 (1995); McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).

As the claim for service connection for a low back disability 
is not well grounded, the doctrine of reasonable doubt has no 
application to the veteran's case.


ORDER

The veteran not having submitted a well-grounded claim of 
entitlement to service connection for a low back disability, 
the appeal is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

 
- 10 -


- 1 -


